Brent Haltom, Prosecuting Attorney Eighth Judicial District South Room 6, Miller County Courthouse Texarkana, AR 71854
Dear Mr. Haltom:
I am writing in response to a request from Deputy Prosecuting Attorney Carlton D. Jones for my opinion on a question I will paraphrase as follows:
  Was the Miller County Quorum Court justified in using for other purposes the interest on tax revenues dedicated to the construction of a county jail?
RESPONSE
In my opinion, the answer to this question is "no." Mr. Jones' request is identical to that addressed in the attached Ark. Op. Att'y Gen. No. 2005-264, which I am issuing simultaneously herewith. Given the identity of these two requests, I will not repeat my analysis here.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JHD/cyh
Attachment